WOODROUGH, Circuit Judge
(dissenting).
I have been unable to concur in affirming the conviction of these appellants because I am not convinced that their act of taking the named young women in their automobile on the vacation trip through the mountains and back was criminal.
Recognizing, as the record requires, that the business at appellants’ house in Grand Island, Nebraska, was carrying on prostitution, I think there is a fallacy in spelling a crime out of the act of taking the inmates away from their place of prostitution and stopping it for the two weeks period of vacation travel. In the Mann Act Congress has exercised its powers in the field of interstate commerce to prevent transportations in interstate commerce in furtherance of sexual immorality. I do not think its provisions contemplate, or can be extended to, transportations that are not in furtherance and have nothing to do with sexual immorality except to interrupt and stop its practice for a period. The law has been on the books a long time and none of the cases cited appears to me to’ lend support to the affirmance. United States v. Wilson, D.C., 266 F. 712, is to the contrary, so far as it is in point. But there the transportation may have been in furtherance of the immoral practices, and I do not rely on it. It seems obvious to me that aiding prostitutes to travel away from their foul environment for even a short vacation period is not evil conduct and that it was not the intent of the Act to make it criminal. Splitting the round trip up into two transportations, innocent while outward bound but criminal on the homeward lap, seems to me a mental operation that reflects ingenuity of the prosecutor rather than fair application of the Act to what the appellants did.
I can discern only one intent of all the parties to the trip, and that was to take a vacation. They went away with that intent and held to it till they got back. The penitentiary sentences imposed upon these appellants for doing that and nothing more seem to me erroneous.